Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 1 of 12 PageID# 946




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                           Norfolk Division


 SHANNON KEENAN GREENE,                )
          Plaintiff,                   )
                                       )
       v.                              )                                    Civil Action No. 2:20cv253 (RCY)
                                       )
 CITY OF VIRGINIA BEACH,               )
             Defendant.                )
 _____________________________________ )


                                         MEMORANDUM OPINION

          In this pro se action, Plaintiff Shannon Keenan Greene (“Plaintiff”) asserts thirty-three1

 claims for relief against her former employer, Defendant City of Virginia Beach (“City”). Am.

 Compl. at 1-100, ECF No. 7.           This matter is before the Court on the City’s Motion to Dismiss.

 Mot. Dismiss, ECF No. 10. The Court concludes that oral argument is unnecessary because the

 facts and legal issues are adequately presented in the parties’ briefs.

          For the reasons set forth below, pro se Plaintiff will be GRANTED leave to file a Second

 Amended Complaint in this action. Plaintiff will be ORDERED to file her Second Amended

 Complaint, pursuant to the instructions provided herein, within thirty days from the date of entry

 of this Memorandum Opinion and the accompanying Order.                       Because Plaintiff will be granted

 leave to file a Second Amended Complaint, and Plaintiff’s Second Amended Complaint will serve

 as the operative complaint in this action, the City’s Motion to Dismiss, ECF No. 10, which seeks

 the dismissal of Plaintiff’s Amended Complaint, will be DISMISSED as moot.




 1
   Although the final claim in Plaintiff’s Amended Complaint is titled, “Count Thirty-Four,” Plaintiff does not include
 a “Count Twenty-Six” in her Amended Complaint. Am. Compl. at 88, 97, ECF No. 7. Plaintiff’s numbered counts
 skip from “Count Twenty-Five” to “Count Twenty-Seven.” Id. at 88. Thus, Plaintiff only asserts thirty-three claims
 against the City.
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 2 of 12 PageID# 947




                         I.   RELEVANT PROCEDURAL BACKGROUND

         On May 18, 2020, Plaintiff filed an application to proceed in forma pauperis (“First IFP

 Application”), along with a proposed Complaint. First IFP Appl., ECF No. 1; Proposed Compl.,

 ECF No. 1-1. Upon review, the Court determined that Plaintiff’s First IFP Application appeared

 to contain inconsistent financial information. Order at 1, ECF No. 3.                 In an Order dated June

 19, 2020, the Court explained the inconsistencies in Plaintiff’s First IFP Application, denied

 Plaintiff’s First IFP Application, and directed Plaintiff to either pay the filing fees or submit

 another in forma pauperis application to the Court within thirty days. Id. at 1-3.              Plaintiff timely

 filed a second application to proceed in forma pauperis (“Second IFP Application”).                 Second IFP

 Appl., ECF No. 4.       In an Order dated August 11, 2020, the Court granted Plaintiff’s Second IFP

 Application and directed the Clerk to file Plaintiff’s Complaint. Order at 2, ECF No. 6.

         In her Complaint, Plaintiff alleged that she was a former employee of the City, who was

 subjected to wrongdoing in the workplace.             Compl. at 1-100, ECF No. 8.            Plaintiff asserted

 thirty-three claims for relief, 2 and identified seven named Defendants, including: (i) the City;

 (ii) John Cliff Myers; (iii) Ron Kuhlman; (iv) Marjorie Smith; (v) Stacy Hawks; (vi) 8

         Scott Sautter; and (vii) Maria Aragon.          Id.

         Shortly after submitting her Complaint to the Court, Plaintiff filed a document, in which

 Plaintiff sought to amend the first three pages of her Complaint.              See Letter at 1, ECF No. 4-3;

 Proposed Am. Compl., ECF No. 4-2. Plaintiff stated that the purpose of her amendment was to

 “nam[e] only the City of Virginia Beach as a Defendant,” to “eliminat[e] other [D]efendants,” and

 to “request[] a jury trial.”       Letter at 1.      Plaintiff provided the Court with three pages of



 2
  Plaintiff’s initial Complaint, like Plaintiff’s Amended Complaint, included a final claim that was titled, “Count
 Thirty-Four.” Compl. at 97, ECF No. 8. However, Plaintiff’s initial Complaint, like Plaintiff’s Amended
 Complaint, did not include a “Count Twenty-Six.” Id. at 88.

                                                         2
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 3 of 12 PageID# 948




 documents and asked the Court to substitute the three pages for the first three pages of Plaintiff’s

 initial Complaint.     Id.; Proposed Am. Compl. at 1-3. Plaintiff indicated that “all other pages and

 all exhibits remain unamended and are the same as the original complaint.” Letter at 1.

         The Court granted Plaintiff’s request to amend her Complaint and directed the Clerk to

 (i) substitute the first three pages of Plaintiff’s initial Complaint with the three new pages provided

 by Plaintiff; (ii) file the updated complaint, with all original exhibits, as Plaintiff’s Amended

 Complaint; and (iii) terminate John Cliff Myers, Ron Kuhlman, Marjorie Smith, Stacy Hawks,

 Scott Sautter, and Maria Aragon as Defendants in this action.              Order at 2-3, ECF No. 6; see Am.

 Compl., ECF No. 7.

         The City waived service of process and thereafter moved to dismiss Plaintiff’s Amended

 Complaint. Waiver, ECF No. 9; Mot. Dismiss at 1-2, ECF No. 10. Along with its dismissal

 motion, the City provided pro se Plaintiff with a proper Roseboro Notice pursuant to Rule 7(K) of

 the Local Civil Rules of the United States District Court for the Eastern District of Virginia. Mot.

 Dismiss at 1-2; see E.D. Va. Loc. Civ. R. 7(K). Plaintiff filed a timely Opposition to the City’s

 Motion to Dismiss, and the City filed a timely Reply. Opp’n, ECF No. 13; Reply, ECF No. 14.

 The City’s Motion to Dismiss is ripe for adjudication.

                        II. PLAINTIFF’S PREVIOUSLY FILED LAWSUIT

         Plaintiff filed a prior lawsuit in this Court against the City, Action No. 2:19cv150

 (“Greene I”), which remains pending, that involves factual allegations and legal claims arising out

 of Plaintiff’s employment with the City.3 Third Am. Compl. at 1-66, Greene I, No. 2:19cv150

 (E.D. Va. Mar. 9, 2020), ECF No. 58. In Greene I, Plaintiff, who was still employed by the City

 at the time of filing Greene I, alleges that she was subjected to various forms of discrimination,


 3
   The Greene I proceedings are matters of public record, of which this Court may properly take judicial notice when
 ruling on the City’s Motion to Dismiss. See Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                                         3
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 4 of 12 PageID# 949




 harassment, retaliation, violence, and other wrongdoings in the workplace. Id. Plaintiff asserts

 thirty-one claims against the City in Greene I, which Plaintiff titles as follows:

        x   “COUNT ONE Discriminatory Hostile Work Environment (Title VII);”
        x   “COUNT TWO Retaliatory Hostile Work Environment (Title VII);”
        x   “COUNT THREE Tortious Interference with Business Expectancies (Va. Code
            8.01-243);”
        x   “COUNT FOUR 42 USC 1983 Deprivation of Property without Due Process
            under color of State Law (Va. Code 9.1-500 et seq Compl. 102, 103);”
        x   “COUNT FIVE 42 USC 1983 Deprivation of Liberty without Due Process
            under color of State Law/auditorium firing;”
        x   “COUNT SIX 42 USC 1983 Deprivation of Liberty Without Due Process under
            color of State Law/Kaufman Background Investigation Report;”
        x   “COUNT SEVEN Discriminatory Pre-Employment Inquiry (Title VII);”
        x   “COUNT EIGHT Title VII Discriminatory and/or Retaliatory False
            Employment Reference;”
        x   “COUNT NINE 42 USC 1983 Cruel and Unusual Punishment;”
        x   “COUNT TEN Retaliatory Failure to Hire (Title VII) OFFICE SUPERVISOR
            5-30-2016;”
        x   “COUNT ELEVEN Failure to Hire (Title VII) Recreation Specialist II
            5-19-2017;”
        x   “COUNT TWELVE Failure to Hire (Title VII) Executive Assistant
            6-10-2018;”
        x   “COUNT THIRTEEN Failure to Hire (Title VII) Office Assistant 6-16-2018;”
        x   “COUNT FOURTEEN Title VII Discriminatory & Retaliatory Failure to
            Promote Admin Tech 2018;”
        x   “COUNT FIFTEEN (Title VII) Adverse Employment Act: Performance
            Improvement Plan (P.I.P) Threatening me with Dismissal 5-31-16; and the
            failure to remove the P.I.P. from my permanent file;”
        x   “COUNT SIXTEEN Adverse Employment Act: (Title VII) 6-Mo. Performance
            Evaluation 5-31-16;”
        x   “COUNT SEVENTEEN (Title VII) Derogatory Information Search;”
        x   “COUNT EIGHTEEN 42 USC 1983 Deprivation of Right to Not be battered
            under color of State Law;”
        x   “COUNT NINETEEN Retaliatory adverse employment act violating OSHS
            Order (Title VII, ADA);”
        x   “COUNT TWENTY 1983 Deprivation of Right to Privacy under color of State
            Law;”
        x   “COUNT TWENTY-ONE Intentional Infliction of Emotional Distress
            (Reinstatement (second) of Torts section 46, Virginia Intentional Tort of
            IIED);”
        x   “COUNT TWENTY-TWO 42 USC 1985 Conspiracy to Violate Title VII;”



                                                   4
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 5 of 12 PageID# 950




        x   “COUNT TWENTY-THREE Battery (Virginia Tort of Battery, common law,
            The Safety, Health and Welfare at Work Act 2005, as amended, and the General
            Application Regulations, 2007 to 2016);”
        x   “COUNT TWENTY-FOUR ADEA-Discriminatory Job Termination
            (ADEA);”
        x   “COUNT TWENTY-FIVE 42 USC 1983 Deprivation of Equal Rights under
            color of State Law;”
        x   “COUNT TWENTY-SIX Failure to Hire (Title VII) Assistant Registrar I/II
            3-19-2016;”
        x   “COUNT TWENTY-SEVEN Retaliatory Failure to Hire (Title VII)
            EXECUTIVE ASSISTANT II 5-15-2016;”
        x   “COUNT TWENTY-EIGHT Retaliatory Failure to Hire (Title VII) ADMIN
            TECH 5-22-2016;”
        x   “COUNT TWENTY-NINE Retaliatory Failure to Hire (Title VII) Admin
            Assist 5-9-2017;”
        x   “COUNT THIRTY Retaliatory Failure to Hire (Title VII) PUBLIC SAFETY
            DATA SERVICES ASSISTANT I 6-3-2016;” and
        x   “COUNT THIRTY-ONE Defamation (Virginia Intentional Tort of
            Defamation).”

 Id. at 23-63 (emphasis omitted).

        On February 12, 2020 and February 13, 2020, the Court issued Orders in Greene I that,

 among other things, (i) denied Plaintiff’s Motion for Default Judgment; (ii) denied Plaintiff’s First

 and Second Motions for Sanctions; (iii) denied Plaintiff’s Motion for Preliminary Injunction; and

 (iv) granted Plaintiff leave to file a Third Amended Complaint.          Order at 1-11, Greene I,

 No. 2:19cv150 (E.D. Va. Feb. 12, 2020), ECF No. 53; Order at 1-6, Greene I, No. 2:19cv150 (E.D.

 Va. Feb. 13, 2020), ECF No. 54. On February 24, 2020, Plaintiff appealed aspects of both Orders

 to the United States Court of Appeals for the Fourth Circuit. Notice Appeal at 1-2, Greene I,

 No. 2:19cv150 (E.D. Va. Feb. 24, 2020), ECF No. 55. The Court stayed Greene I pending the

 resolution of Plaintiff’s appeal. Order at 1-4, Greene I, No. 2:19cv150 (E.D. Va. Mar. 17, 2020),

 ECF No. 62.

        On August 31, 2021, the Fourth Circuit issued an Opinion, in which it dismissed Plaintiff’s

 appeal in part, and affirmed the Court’s rulings in part. Greene v. City of Va. Beach, No. 20-1244,


                                                  5
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 6 of 12 PageID# 951




 2021 U.S. App. LEXIS 26228, at *1-3 (4th Cir. Aug. 31, 2021). Specifically, the Fourth Circuit

 dismissed Plaintiff’s appeal regarding the Court’s rulings on Plaintiff’s Motion for Default

 Judgment and Plaintiff’s First and Second Motions for Sanctions, finding that the Fourth Circuit

 lacked jurisdiction over this portion of the appeal because it did not involve a “final order[]” or an

 “appealable interlocutory or collateral order[].” Id. at *1-2. Additionally, the Fourth Circuit

 affirmed the Court’s denial of Plaintiff’s Motion for Preliminary Injunction, finding that the Court

 “did not abuse its discretion in denying [Plaintiff’s] motion” for the reasons stated in the Court’s

 Order. Id. at *3.

         The Fourth Circuit indicated that the rulings in its August 31, 2021 Opinion “shall take

 effect upon the issuance of [the Fourth Circuit’s] mandate.”                 Judgment at 1, Greene I,

 No. 2:19cv150 (E.D. Va. Aug. 31, 2021), ECF No. 67. Upon the issuance of the Fourth Circuit’s

 mandate, the stay will be lifted in Greene I, and the proceeding will continue.

                          III. PLAINTIFF’S AMENDED COMPLAINT

         In the “Introduction” section of the Amended Complaint filed by Plaintiff in the instant

 action, Plaintiff states: “This complaint outlines a five-year crime spree by Defendant City of

 Virginia Beach (VB); and describes distinct unlawful conduct and distinct causes of action as

 compared to my previous lawsuit against the City of Virginia Beach.” Am. Compl. at 4, ECF

 No. 7. After detailing the alleged wrongdoings suffered by Plaintiff during her employment,

 which culminated in Plaintiff’s termination on March 30, 2020, Plaintiff’s Amended Complaint

 asserts thirty-three claims for relief, which Plaintiff titles as follows:

         x   “COUNT ONE (18 U.S.C. 1962(C) CIVIL RICO VIOLATION OF 18 U.S.C.
             1962(C);”
         x   “COUNT TWO (18 USC 1962(D)) CONSPIRING TO VIOLATE 18 USC
             1962(C);”
         x   “COUNT THREE (Title VII) RETALIATORY ADVERSE EMPLOYMENT
             ACT – LETTER OF REPRIMAND;”

                                                     6
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 7 of 12 PageID# 952




       x   “COUNT FOUR (Title VII) RETALIATORY ADVERSE EMPLOYMENT
           ACT – LETTER OF SUSPENSION;”
       x   “COUNT FIVE (TITLE VII) RETALIATORY ADVERSE EMPLOYMENT
           ACT – SUSPENSION WITHOUT PAY;”
       x   “COUNT SIX (TITLE VII) RETALIATORY ADVERSE EMPLOYMENT
           ACT – DEMOTION;”
       x   “COUNT SEVEN (Title VII, ADA) UNLAWFUL ADMINISTRATION OF
           AN FFDE EXAM;”
       x   “COUNT EIGHT (42 USC 1983) Deprivation of Equal Rights under color of
           State Law;”
       x   “COUNT NINE (42 USC 1983) CRUEL AND UNUSUAL PUNISHMENT
           UNDER COLOR OF STATE LAW;”
       x   “COUNT TEN (Title VII, ADEA, ADA, 42 USC 1983) WRONGFUL
           TERMINATION OF TOURISM EMPLOYMENT;”
       x   “COUNT ELEVEN (TITLE VII) SEXUAL HARASSMENT AND SEX
           DISCRIMINATION;”
       x   “COUNT TWELVE (TITLE VII) FAILURE TO TRAIN/DELIBERATE
           INDIFFERENCE;”
       x   “COUNT THIRTEEN (TITLE VII, ADEA) FAILURE TO REMEDY,
           UNLAWFUL SUPERVISION, AND UNLAWFUL RETENTION;”
       x   “COUNT FOURTEEN (42 USC 1983, FOURTH AMENDMENT)
           UNLAWFUL SERACH AND SEIZURE UNDER COLOR OF STATE
           LAW;”
       x   “COUNT FIFTEEN (TITLE VII) RETALIATORY HOSTILE WORK
           ENVIRONMENT;”
       x   “COUNT SIXTEEN (TITLE VII) DISCRIMINATORY & RETALIATORY
           FAILURE TO PROMOTE ADMIN TECH 2018;”
       x   “COUNT SEVENTEEN TORTIOUS INTERFERENCE WITH BUSINESS
           EXPECTANCIES (Va. Code 8.01-243);”
       x   “COUNT EIGHTEEN 42 USC 1983 DEPRIVATION OF PROPERTY
           WITHOUT DUE PROCESS UNDER COLOR OF STATE LAW (Va Code
           Ann. 9.1-500 et seq Compl. 102, 103);”
       x   “COUNT NINETEEN 42 USC 1983 DEPRIVATION OF LIBERTY
           WITHOUT DUE PROCESS UNDER COLOR OF STATE LAW/KAUFMAN
           BACKGROUND INVESTIGATION REPORT;”
       x   “COUNT         TWENTY          (TITLE  VII)     DISCRIMINATORY
           PRE-EMPLOYMENT INQUIRY;”
       x   “COUNT TWENTY-ONE (REINSTATEMENT (SECOND) OF TORTS
           SECTION 46, VIRGINIA INTENTIONAL TORT OF IIED) INTENTIONAL
           INFLICTION OF EMOTIONAL DISTRESS;”
       x   “COUNT TWENTY-TWO RETALIATORY FAILURE TO HIRE (TITLE
           VII) OFFICE SUPERVISOR 5-30-2016;”
       x   “COUNT TWENTY-THREE (TITLE VII) FAILURE TO HIRE
           RECREATION SPECIALIST II 5-19-2017;”


                                           7
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 8 of 12 PageID# 953




          x    “COUNT TWENTY-FOUR (TITLE VII) FAILURE TO HIRE EXECUTIVE
               ASSISTANT 6-10-2018;”
          x    “COUNT TWENTY-FIVE (TITLE VII) FAILURE TO HIRE OFFICE
               ASSISTANT II 6-16-2018;”
          x    “COUNT TWENTY-SEVEN (42 USC 1983) DEPRIVATION OF RIGHT TO
               PRIVACY UNDER COLOR OF STATE LAW;”4
          x    “COUNT TWENTY-EIGHT (COMMON LAW, VIRGINIA TORT OF
               BATTERY) BATTERY;”
          x    “COUNT    TWENTY-NINE       (ADEA)   ADEA-DISCRIMINATORY
               DISCHARGE;”
          x    “COUNT THIRTY (Title VII) FAILURE TO HIRE ASSISTANT
               REGISTRAR I/II 3-19-2016;”
          x    “COUNT THIRTY-ONE (Title VII) RETALIATORY FAILURE TO HIRE
               EXECUTIVE ASSISTANT II 5-15-2016;”
          x    “COUNT THIRTY-TWO (Title VII) RETALIATORY FAILURE TO HIRE
               ADMIN TECH 5-22-2016;”
          x    “COUNT THIRTY-THREE (TITLE VII) RETALIATORY FAILURE TO
               HIRE ADMIN ASSISTANT 5-9-2017;” and
          x    “COUNT THIRTY-FOUR (TITLE VII) RETALIATORY FAILURE TO
               HIRE PUBLIC SAFETY DATA SERVICES ASSISTANT I 6-3-2016.”

 Id. at 1-99 (emphasis omitted).5

                                IV. THE CITY’S MOTION TO DISMISS

          The City moves to dismiss Plaintiff’s Amended Complaint pursuant to Rules 12(b)(1) and

 12(b)(6) of the Federal Rules of Civil Procedure.6 Mot. Dismiss at 1, ECF No. 10; Mem. Supp.

 Mot. Dismiss at 1-22, ECF No. 11. In its motion, the City argues, among other things, that “the




 4
  As noted above, Plaintiff’s Amended Complaint does not include a “Count Twenty-Six.” Am. Compl. at 88, ECF
 No. 7.
 5
   On May 17, 2021, Plaintiff initiated a third lawsuit in this Court, in which Plaintiff asserts thirty-one claims against
 the City that arise out of her former employment. See IFP Appl., Greene v. City of Virginia Beach, No. 2:21cv274
 (E.D. Va. May 17, 2021), ECF No. 1; Am. Compl., Greene v. City of Virginia Beach, No. 2:21cv274 (E.D. Va. June
 22, 2021), ECF No. 7. On August 20, 2021, the City filed a Motion to Strike and/or to Dismiss Amended Complaint,
 in which the City argues that the action is “wholly redundant of a previously filed and currently pending suit.” Mot.
 Strike Dismiss Am. Compl. at 1, ECF No. 13. The City’s motion remains pending.
 6
   Dismissal is warranted under Federal Rule 12(b)(1) for any claims over which the Court lacks subject matter
 jurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissal is warranted under Federal Rule 12(b)(6) if the operative complaint
 fails to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
 U.S. 544, 570 (2007).

                                                             8
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 9 of 12 PageID# 954




 overwhelming majority of [Plaintiff’s] claims” in this action are duplicative of the claims that are

 “already at issue in Greene I.” Mem. Supp. Mot. Dismiss at 2, 12.

        Upon review, it is clear that several of the claims asserted in this action are duplicative of

 the claims asserted in the Third Amended Complaint in Greene I. For example, Counts 8, 9, 16,

 17, 18, 19, 20, 21, 22, 23, 24, 25, 27, 28, 29, 30, 31, 32, 33, and 34 of the Amended Complaint in

 the instant action appear to be primarily duplicative of Counts 25, 9, 14, 3, 4, 6, 7, 21, 10, 11, 12,

 13, 20, 23, 24, 26, 27, 28, 29, and 30 of the Third Amended Complaint in Greene I, respectively.

 Compare Am. Compl. at 64-98, ECF No. 7, with Third Am. Compl. at 24-61, Greene I,

 No. 2:19cv150 (E.D. Va. Mar. 3, 2020), ECF No. 58.

        As courts have explained, it is improper for a complaint to duplicate allegations and claims

 “of another pending federal lawsuit [filed] by the same plaintiff.”         Shockley v. Hosterman,

 No. 07-497, 2008 U.S. Dist. LEXIS 2349, at *4 (D. Del. Jan. 12, 2008) (quoting Pittman v. Moore,

 980 F.2d 994, 995 (5th Cir. 1993)); see Bussie v. Gundman, No. 17cv927, 2018 U.S. Dist. LEXIS

 138455, at *3 (W.D. Wisc. Aug. 16, 2018) (dismissing a pro se lawsuit that pursued “duplicative

 claims,” and noting that “it is ‘malicious’ for a pro se litigant to file a lawsuit that duplicates

 allegations of another pending federal lawsuit [filed] by the same plaintiff” (citation omitted)).

 Therefore, the Court will not allow Plaintiff to proceed with duplicative allegations and claims in

 multiple pending actions.

        In addition to the duplicative claims issue discussed above, the Court notes that Plaintiff’s

 Amended Complaint contains inconsistent information with respect to the Defendant(s) against

 whom Plaintiff intends to assert certain claims in the instant action. As summarized above,

 Plaintiff’s initial Complaint identified the named Defendants as: (i) the City; (ii) John Cliff Myers;

 (iii) Ron Kuhlman; (iv) Marjorie Smith; (v) Stacy Hawks; (vi) Scott Sautter; and (vii) Maria



                                                   9
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 10 of 12 PageID# 955




  Aragon. Compl. at 1-3, ECF No. 8.       However, Plaintiff subsequently advised the Court that she

  wished to amend her Complaint to “nam[e] only the City” as a Defendant. Letter at 1, ECF

  No. 4-3. To effect this requested change, Plaintiff provided the Court with certain documents to

  be substituted for certain pages in the initial Complaint.   Id.; Proposed Am. Compl. at 1-3, ECF

  No. 4-2. The Court authorized the requested page substitutions and filed Plaintiff’s Amended

  Complaint. Order at 2-3, ECF No. 6; see Am. Compl. at 1-100.

         Despite Plaintiff’s stated intention that she seeks to “nam[e] only the City” as a Defendant

  in this action, Plaintiff’s Amended Complaint states that “some counts are additionally directed

  toward other Defendants in addition to [the] City.” Letter at 1; Am. Compl. at 49 (capitalization

  omitted). Further, Counts 1, 2, 7, and 10 specifically state that they are being asserted against the

  City and additional Defendants. See Am. Compl. at 49-57 (asserting Count 1 against the City,

  “Smith,” “Myers,” “Hawks,” “Aragon,” “Kuhlman,” and “Sautter,” and specifying the relief

  requested from each named Defendant), 57-58 (asserting Count 2 against the City, “Smith,”

  “Myers,” “Hawks,” “Aragon,” “Kuhlman,” and “Sautter,” and specifying the relief requested from

  each named Defendant ), 63 (asserting Count 7 against the City and “Sautter”), 66-67 (asserting

  Count 10 against the City and “Sautter,” and specifying the relief requested from each Defendant).

         To resolve the issues discussed above, and in deference to Plaintiff’s pro se status, Plaintiff

  will be GRANTED leave to file a Second Amended Complaint in this action.             Plaintiff will be

  ORDERED to file her Second Amended Complaint within thirty days from the date of entry of

  this Memorandum Opinion and the accompanying Order. Plaintiff is ADVISED that her Second

  Amended Complaint will supersede her Amended Complaint and will become the operative

  complaint in this action. As such, the Second Amended Complaint must:




                                                   10
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 11 of 12 PageID# 956




         (i)    be clearly labeled as Plaintiff’s Second Amended Complaint;

         (ii)   clearly identify the Defendant(s) against whom Plaintiff intends to assert
                claims;

         (iii) clearly state each claim that Plaintiff intends to assert against Defendant(s);

         (iv) clearly set forth all factual allegations upon which Plaintiff’s claims are based;
              and

         (v)    clearly explain the extent to which Plaintiff exhausted her administrative
                remedies on any claims that require such exhaustion.

         As Plaintiff prepares her Second Amended Complaint, Plaintiff is REMINDED, as

  discussed above, that the Court will not allow Plaintiff to proceed with duplicative allegations and

  claims in multiple pending actions in this Court. See Bussie, 2018 U.S. Dist. LEXIS 138455,

  at *3; Shockley, 2008 U.S. Dist. LEXIS 2349, at *4. Plaintiff is further REMINDED that Federal

  Rule 8 requires that: (i) a pleading contain a “short and plain statement of the claim showing that

  the pleader is entitled to relief,” and (ii) each allegation “be simple, concise, and direct.” Fed.

  R. Civ. P. 8(a)(2); Fed. R. Civ. P. 8(d)(1).

         An amended complaint supersedes a prior complaint and renders it of no legal effect. See

  Young v. City of Mt. Rainier, 238 F.3d 567, 572 (4th Cir. 2001). Because Plaintiff will be granted

  leave to file a Second Amended Complaint, and Plaintiff’s Second Amended Complaint will serve

  as the operative complaint in this action, the City’s Motion to Dismiss, ECF No. 10, which seeks

  the dismissal of Plaintiff’s Amended Complaint, will be DISMISSED as moot.

                                         V.      CONCLUSION

         For the reasons set forth above, pro se Plaintiff will be GRANTED leave to file a Second

  Amended Complaint in this action. Plaintiff will be ORDERED to file her Second Amended

  Complaint, pursuant to the instructions provided herein, within thirty days from the date of entry

  of this Memorandum Opinion and the accompanying Order.            Because Plaintiff will be granted


                                                   11
Case 2:20-cv-00253-RCY-DEM Document 16 Filed 09/10/21 Page 12 of 12 PageID# 957




  leave to file a Second Amended Complaint, and Plaintiff’s Second Amended Complaint will serve

  as the operative complaint in this action, the City’s Motion to Dismiss, ECF No. 10, which seeks

  the dismissal of Plaintiff’s Amended Complaint, will be DISMISSED as moot.

         An appropriate Order shall issue.

                                                                             /s/
                                                          Roderick C. Young
                                                                         ung
                                                          United States District
                                                                          strict Judgee

  Richmond, Virginia
  September 10, 2021




                                                12
